COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00118-CR


JOSE GONZALO FERMAN                                                APPELLANT
A/K/A JOSE GONZALEZ FERMAN

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Jose Gonzalo Ferman a/k/a Jose Gonzalez Ferman attempts to

appeal from his conviction for driving while intoxicated with a child passenger.

See Tex. Penal Code Ann. § 49.045 (West 2011).          Ferman pleaded guilty

pursuant to a plea bargain, and in accordance with the plea bargain, the trial

court sentenced him to two years’ confinement in state jail. The trial court’s

      1
      See Tex. R. App. P. 47.4.
certification of his right to appeal states that this “is a plea-bargain case, and the

defendant has NO right of appeal.” See Tex. R. App. P. 25.2(a)(2).

      On March 31, 2014, we notified Ferman that this appeal could be

dismissed based on the trial court’s certification unless he or any party desiring to

continue the appeal filed a response on or before April 10, 2014, showing

grounds for continuing the appeal. See Tex. R. App. P. 25.2(d), 43.2(f). No

response has been filed.

      In accordance with the trial court’s certification, we therefore dismiss this

appeal. See Tex. R. App. P. 25.2(d), 43.2(f).


                                                    PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 15, 2014




                                          2